DETAILED ACTION
1	This action is responsive to the amendment filed on January 20, 2022.
2	The rejection of claims 1-3 and 16-20 under 35 U.S.C. 102(a)1 as being anticipated by Paul et al. (US 183 B2) is maintained for the reasons set forth in the previous Office action that mailed on 10/29/2021.
3	The rejection of claims 4, 6 and 10 under 35 U.S.C. 103 as being unpatentable over Paul et al. (US’ 183 B2) is maintained for the reasons set forth in the previous Office action that mailed on 10/29/2021.
4	Claims 5, 7-9 and 11-14 are objected for the reasons set forth in the previous Office action that mailed on 10/29/2021.
Response to Applicant’s Arguments
5	Applicant's arguments filed on 01/20/2022, have been fully considered but they are not persuasive. 
	With respects to the rejection of the claims under 35 U.S.C. 102(a)1 as being anticipated by Paul et al. (US 183 B2), applicant argued that Paul discloses that its compositions provide a clear, non-tacky film with good stiffness and the compositions include starch in a fixative effective amount and the compositions are hair fixatives used for setting hair so that after the applied compositions have dried and the individual hairs will have a film deposited thereon which presence will prolong the retention of curls or other desired configuration in the user’s hair and wherein the fixative compositions must be removed by washing with water and either a soap or shampoo which is evident that the Paul compositions do not comprises a cleaning agent and the heavy modified starch used by Paul is effective to form a fixative film and is not effective to absorb one or both of oil and grease from hair.
Verdegeaal Bros. v. Union Oil Co. of California, 824 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). ”When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claims is known in the prior art.”Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).
	In this case Paul et al. (US’ 183 B2) clearly teaches and disclose an aerosol composition comprising starch polymer (material) (solid phase) in the claimed amount (5.0%), deionized water (aqueous liquid phase) in the claimed amount (62.0%) and dimethyl ether (propellant) (a gas phase) as claimed in claim 1 (see cols., 13-14, Example 8). 
	Further, with respect to the limitation “a cleaning agent that include a starch material that is effective to absorb one or both of oil and grease from hair”, the examiner would like to point out that the claimed starch material defined in the claimed specification as any starch include corn starch, potato starch, tapioca starch, rice starch and wheat starch (see claimed specification at page 11, under Solid Phase) which are the same starch materials that disclosed and taught by Paul et al. (US’ 183 (B2) ( see col. 3, lines 28-44). Therefore, Paul et al. (US’ 183 B2) clearly teaches and discloses the same claimed starch materials in the claimed amounts which inherently should have the same property for absorbing one or both oil and grease from hair as claimed. 
Accordingly, it has been held that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable, see In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Accordingly the teachings of Pual et al. (US’ 183 B2) are sufficient to anticipate the material limitations of the instant claims.
With respect to the rejection of the claims under 35 U.S.C, 103 as being unpatentable over Paul et al. (US’ 183 B2), applicant argued that the limitation “ a cleaning agent that is effective to absorb one or both of oil and grease from hair” it is an evident that the present composition is structurally different from the Paul compositions because, where Paul achieves a fixative composition that remains on hair as a film until removed by washing, the presently claimed compositions provide a cleaning effect that is expected in a rinse-free shampoo and that arises at least in part from the ability to absorb one or both of oil and greaser from hair.
The examiner respectfully, disagrees with the above arguments because Paul et al. (US’ 183 B2) clearly, teaches a cosmetic composition comprising stabilizers, conditioning agents and fragrances and perfumes each in the amount of 0.1 to 10% (see col. 7, lines 46-59) which are presented in small amounts that within the lower percentage ranges of the claimed ingredients.
Accordingly, the person of the ordinary skill in the art would expect such a composition to have similar property to those claimed and would not expected that the prior art composition of Paul et al. (US’ 183 B2) have any different structure from the claimed composition, and, accordingly, the Examiner believes that the prima facie case of obviousness has been established.
6	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761